Citation Nr: 0816093	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  03-05 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 
percent for the veteran's post-traumatic stress disorder for 
the period prior to March 27, 2007.  

2.  Entitlement to a disability evaluation in excess of 70 
percent for the veteran's post-traumatic stress disorder for 
the period on and after March 27, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from November 1989 to November 
1993.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Washington, D.C., Regional Office which, in pertinent part, 
established service connection for post-traumatic stress 
disorder (PTSD); assigned a 10 percent evaluation for that 
disability; and effectuated the award as of June 9, 1999.  In 
January 2003, the VA increased the evaluation for the 
veteran's PTSD from 10 to 30 percent and effectuated the 
award as of June 9, 1999.  In May 2005, the veteran was 
afforded a hearing before the undersigned Veterans Law Judge.  
In November 2005, the Board remanded the veteran's claim to 
the Washington, D.C., Regional Office for additional action.  

The veteran's claims files were subsequently transferred to 
the Baltimore, Maryland, Regional Office (RO).  In June 2007, 
the RO increased the evaluation for the veteran's PTSD from 
30 to 50 percent effective as of June 9, 1999, and to 70 
percent effective as of March 27, 2007.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected PTSD.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
a similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issues as 
entitlement to an evaluation in excess of 50 percent for the 
veteran's PTSD for the period prior to March 27, 2007, and an 
evaluation in excess of 70 percent for his PTSD for the 
period on and after March 27, 2007.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities are the same regardless of how the issue is 
styled.  


FINDINGS OF FACT

1.  Prior to March 27, 2007, the veteran's PTSD was 
objectively shown to be manifested by no more than Persian 
Gulf War-related recurrent intrusive thoughts and nightmares; 
anger; irritability; depression; impaired memory and 
concentration; domestic difficulties; auditory 
hallucinations; and GAF scores of between 50 and 63.  

2.  On and after March 27, 2007, the veteran's PTSD was 
objectively shown to be manifested by no more than Persian 
Gulf War-related recurrent intrusive thoughts and nightmares; 
anger; irritability; depression; poor concentration and short 
term memory; domestic difficulties; and a GAF score of 45.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for the 
veteran's PTSD for the period prior to March 27, 2007, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.321(b)(1), 3.326(a), 4.7, 
4.130, Diagnostic Code 9411 (2007).  

2.  The criteria for an evaluation in excess of 70 percent 
for the veteran's PTSD for the period on and after March 27, 
2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.321(b)(1), 
3.326(a), 4.7, 4.130, Diagnostic Code 9411 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the evaluations assigned for the 
veteran's PTSD, the Board observes that the RO issued VCAA 
notices to the veteran in April 2001, July 2001, September 
2006, December 2006, January 2007, and March 2007 which 
informed the veteran of the evidence generally needed to 
support a claim for service connection and the assignment of 
an evaluation and effective date of an initial award of 
service connection; what actions he needed to undertake; and 
how the VA would assist him in developing his claim.  Such 
notice effectively informed him of the need to submit any 
relevant evidence in his possession.  The April 2001 and July 
2001 VCAA notices were provided prior to the December 2001 
rating decision from which the instant appeal arises, and his 
claim was subsequently readjudicated following each 
additional notice.

The Board has considered the recent case of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), wherein the Court held that, 
for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

To the extent that this holding applies to appeals of initial 
ratings, the Board finds that any defects with regard to the 
Vazquez-Flores test are non-prejudicial.  While notification 
of the specific rating criteria was provided in the statement 
of the case and supplemental statements of the case, and not 
a specific preadjudicative notice letter, no useful purpose 
would be served in remanding this matter for yet more 
development.  As to the remaining elements, the veteran was 
to how VA assigned appropriate disability ratings and the 
type of evidence considered in assigning a disability rating.  
The veteran was questioned about his employment and daily 
life during the course of VA examination and his personal 
hearing.  The veteran provided statements in which he 
detailed the impact of his disability on his daily life.  The 
Board finds that the notice given, the questions directly 
asked, and the responses provided by the veteran show that he 
knew that the evidence needed to show that his disability had 
worsened and what impact that had on his employment and daily 
life.   In light of the ample notice and development 
undertaken in this case, the Board finds that a reasonable 
person could be expected to understand what was needed to 
substantiate his claim, and any failure to provide him with 
adequate notice is not prejudicial.  Sanders v. Nicholson, 
487 F.3d 881 (2007).   Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  

With respect to the duty to assist, VA has attempted to 
secure all relevant documentation.  The veteran was afforded 
multiple VA examinations for compensation purposes.  The 
examination reports are of record.  The veteran was afforded 
a hearing before the undersigned Veterans Law Judge.  The 
hearing transcript is of record.  The Board remanded the 
veteran's claim to the RO for additional development of the 
record.  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2007).  Any duty imposed on the VA, 
including the duty to assist and to provide notification, has 
been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); petition 
for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) (No. 
07A588).  


II.  Historical Review

The veteran's service personnel records indicate that he 
served in Southwest Asia with the Marine Corps.  He was 
awarded the Combat Action Ribbon.  A June 9, 1999, VA 
treatment record states that the veteran was diagnosed with 
PTSD.  In December 2001, the VA established service 
connection for PTSD; assigned a 10 percent evaluation for 
that disability; and effectuated the award as of June 9, 
1999.  

The report of a November 2002 VA examination for compensation 
purposes states that the veteran was diagnosed with chronic 
PTSD, alcohol abuse, and marijuana abuse.  A Global 
Assessment of Functioning (GAF) score of 50 was advanced.  In 
January 2003, the VA increased the evaluation for the 
veteran's PTSD from 10 to 30 percent and effectuated the 
award as of June 9, 1999.  In June 2007, the RO increased the 
evaluation for the veteran's PTSD from 30 to 50 percent 
effective as of June 9, 1999, and to 70 percent effective as 
of March 27, 2007.  


III.  Evaluations

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2007).  A 50 percent 
evaluation is warranted for PTSD which is productive of 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks occurring more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material or forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
evaluation requires occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation requires total occupational and social impairment 
due to symptoms such as gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting herself or others, an intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower evaluation will be assigned.  38 C.F.R. § 4.7 (2007).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2007).  

A.  Period Prior to March 27, 2007

A May 2001 VA treatment record states that the veteran 
complained of depression.  On mental status examination, the 
veteran exhibited sadness and no suicidal or homicidal intent 
or plan.  An impression of a major depressive disorder and a 
GAF score of 60 were advanced.  

A November 2001 VA treatment record relates that the veteran 
complained of increased stress due to his wife's pregnancy.  
He reported that he had to drop some of his college classes 
due to his symptoms.  On mental status examination, the 
veteran was found to be stable and to exhibit no suicidal or 
homicidal intent or plan.  A GAF score of 63 was advanced.  

VA clinical documentation dated in January 2002 and June 2002 
notes that the veteran complained of Persian Gulf War-related 
intrusive thoughts and nightmares; uncontrolled anger; memory 
and concentration difficulties; and social isolation.  The 
veteran was diagnosed with PTSD.  GAF scores of 55 were 
advanced.  

At the November 2002 VA examination for compensation 
purposes, the veteran complained of progressive PTSD symptoms 
including recurrent nightmares and intrusive thought; 
anxiety; anger; irritability; depression; a bad memory; poor 
concentration; and auditory and visual hallucinations.  The 
veteran denied experiencing any suicidal or homicidal 
thoughts.  He reported that he was married and physically 
fought with his wife.  He stated that he was a college 
student.  The examiner observed that the veteran was alert; 
oriented; coherent; appeared to be "very distressed;" and 
intermittently cried throughout the evaluation.  On mental 
status examination, the veteran exhibited a depressed mood; a 
labile affect; fair insight and judgment; intact cognition; 
and no obvious thought disorder.  The veteran was diagnosed 
with chronic PTSD, alcohol abuse, and marijuana abuse.  A GAF 
score of 50 was advanced.  

An August 2004 VA mental health clinic evaluation coneys that 
the veteran was seen due to his marijuana use.  He reported 
that he had been suspended from a vocational training program 
due to low grades and recently jailed on drug-related charges 
for a four month period.  The veteran was observed to be 
oriented, clean, appropriate, attentive, and cooperative.  On 
mental status examination, the veteran exhibited an anxious 
mood; an appropriate affect; paranoia; logical and coherent 
speech; impaired memory; good concentration and attention; 
and fair judgment and insight.  The veteran was diagnosed 
with cannabis dependence and chronic PTSD.  A GAF score of 55 
was advanced.  

At the May 2005 hearing before the undersigned Veterans Law 
Judge, the veteran testified that his PTSD was manifested by 
chronic anger; irritability; impaired concentration and 
motivation; domestic difficulties; and social isolation.  He 
stated that his PTSD severely impaired both his educational 
and vocational pursuits.  

An April 2006 VA psychiatric evaluation conveys that the 
veteran complained of depressive, anxiety, and anger symptoms 
which impaired his studies and his relationship with his 
wife.  The veteran was observed to be oriented to person, 
place, and time.  On mental status examination, the veteran 
exhibited a depressed mood; a blunted affect; moderate 
anxiety; logical and coherent speech; and auditory 
hallucinations.  The veteran was diagnosed with a major 
depressive disorder.  A GAF of 50 was advanced.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  Prior to March 27, 2007, the veteran's PTSD was 
objectively shown to be manifested by no more than Persian 
Gulf War-related recurrent intrusive thoughts and nightmares; 
anger; irritability; depression; impaired memory and 
concentration; domestic difficulties; and auditory 
hallucinations.  GAF scores of between 50 and 63 were 
advanced.  His psychiatric symptomatology significantly 
affected his relationship with his wife and his academic 
studies as a college student.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score of between 
41 and 50 denotes serious symptoms, e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting or any 
serious impairment in social, occupational, or school 
functioning, e.g., no friends, unable to keep a job.  A score 
of between 55 and 60 rating indicates moderate difficulty in 
social, occupational, or school functioning.  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  

While he clearly had significant substance abuse-related 
problems during the relevant period, the veteran's PTSD 
symptomatology merits assignment of an evaluation in excess 
of 50 percent under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).  In the absence of objective 
evidence of total occupational and social impairment due to 
symptoms such as gross impairment in thought processes or 
communication, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, an intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss for names of close relatives, 
own occupation, or own name, the Board concludes that a 70 
percent evaluation and no higher is warranted for the 
veteran's PTSD for the period prior to March 27, 2007.  38 
C.F.R. § 4.7 (2007).  

The Board is cognizant that the veteran has reported 
hallucinations on VA examination, and that such 
symptomatology is listed among the criteria for a 100 percent 
rating.  However, as numerous clinical evaluations during the 
period prior to March 27, 2007, were also negative for such 
complaints, they do not appear to be "persistent" in nature 
so as to warrant a higher rating.  For this reason, and in 
light of the absence of any other symptomatology specified in 
the criteria for a 100 percent rating, the Board finds that 
the preponderance of the evidence is against such an 
evaluation.

Furthermore, as the veteran's PTSD symptomatology falls 
squarely within the relevant diagnostic criteria, the Board 
finds that referral for an evaluation on an extra-schedular 
basis is not warranted.  38 C.F.R. § 3.321(b)(1) (2007).  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

B.  Period On and After March 27, 2007

At a March 27, 2007, VA examination for compensation 
purposes, the veteran complained of flashbacks triggered by 
seeing people of Middle Eastern decent; intrusive thoughts of 
dead bodies; anger; anxiety; a distressed mood; domestic 
disputes with his wife; and distrust of others and associated 
social isolation.  He also indicated that he sometimes heard 
"voices from the past," which he believed to be the dead or 
dying, and that this was usually associated with 
reexperiencing traumatic memories.  He also described 
intermittent suicidal thoughts.  He reported that he was 
unemployed; had been fired from his employment six weeks 
prior to the evaluation; and had been jailed on two occasions 
in 2003 and 2004.  The veteran clarified that he always 
experienced difficulty with his coworkers and employers when 
employed.  He was observed to adequately maintain his 
personal hygiene and to be oriented to person, place, and 
time.  On mental status examination, the veteran exhibited 
anxiety; a depressed mood; poor concentration and short term 
memory; no impairment of thought processes or communication; 
and no current suicidal thoughts.  The veteran was diagnosed 
with PTSD, alcohol abuse, and marijuana dependence.  A GAF 
score of 45 was advanced.  The examiner commented that while 
the veteran's PTSD symptomatology and active substance abuse 
severely impaired his academic and vocational pursuits, they 
did not render him unemployable.  

On and after March 27, 2007, the veteran's PTSD has been 
shown to be objectively manifested by no more than Persian 
Gulf War-related recurrent intrusive thoughts and nightmares; 
anger; irritability; depression; occasional auditory 
hallucinations; poor concentration and short term memory; 
domestic difficulties; and a GAF score of 45.  While the 
Board is certainly cognizant that the veteran's PTSD results 
in severe impairment, the 70 percent assigned specifically 
contemplates occupational and social impairment to such a 
degree as to result in deficiencies in most areas of life, 
including work and family relations. 

His disability is not shown, however, to be manifested by 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  Thus, the 
Board concludes that an evaluation in excess of 70 percent 
evaluation is not warranted for the veteran's PTSD for the 
period on and after March 27, 2007.  

As the veteran's PTSD symptoms fall squarely within the 
relevant diagnostic criteria, the Board also finds that an 
evaluation on an extra-schedular basis is not warranted.  
38 C.F.R. § 3.321(b)(1) (2007).  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  



ORDER

A 70 percent evaluation i for the veteran's PTSD for the 
period prior to March 27, 2007, is granted subject to the law 
and regulations governing the award of monetary benefits.  

An evaluation in excess of 70 percent for the veteran's PTSD 
for the period on and after March 27, 2007, is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


